Citation Nr: 9913815	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than September 
4, 1996, for the award of a 50 percent disability evaluation 
for service connected headaches.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the appellant's 
disability evaluation for service-connected headaches from 10 
percent to 30 percent disabling, effective from September 4, 
1996.  

It is noted that the appellant was awarded an increased 
evaluation for his service-connected headaches, from 30 to 50 
percent disabling, effective from September 4, 1996, by an 
August 1997 decision.  Because he continues to disagree with 
the currently rating assigned, the claim of an increased 
rating above 50 percent for this disability remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's headaches do not present an exceptional 
or unusual disability picture.

3.  The appellant's claim for entitlement to an increased 
evaluation for service-connected headaches was received on 
September 4, 1996.

4.  The appellant's service connected headaches increased in 
severity one year prior to the receipt of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.124a, Diagnostic 
Code 8100 (1998).

2.  An effective date of September 4, 1995, but no earlier, 
for the award of increased disability compensation benefits 
to 50 percent disabling, is granted.  38 U.S.C.A. §§ 1155, 
5110(a), 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.102, 
3.400(o)(2), 4.71a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1996 the appellant filed a claim of entitlement 
to an increased evaluation for headaches.

At a November 1996 VA examination, the appellant complained 
of frequent, disabling headaches.  He stated that he had bad 
headaches one to three times per month, which each lasted 
three to four days.  He added that he had recently begun 
taking Imitrex(tm) injections, which reduced greatly the 
duration of the headaches.  The appellant complained that the 
headaches included nausea and emesis.

The examiner added that prior to Imitrex(tm) the appellant would 
retreat to a dark room during his headaches and stay for 
several days.  The examiner stated that with Imitrex(tm) the 
appellant was able to go to work.  The examiner explained 
that, one year previously, the appellant had missed a couple 
of months of work due to headaches but that, in the current 
year, the appellant had missed only one week.

No choreiform disorders were present.

The diagnosis was migraine headaches that have occurred since 
trauma to his right forehead.  Post traumatic headaches were 
described well.  The examiner noted that the headaches were 
somewhat disabling for the appellant based upon the amount of 
work the appellant had missed during the previous year.

At a January 1997 VA examination, the appellant complained of 
intermittent episodes of left temporoparietal aching, with 
nausea and left temporoparietal numbness.

The examiner diagnosed migraine cephalalgia.

In a March 1997 statement, Leonard Kruk stated that he had 
been the appellant's work supervisor for three and one-half 
years.  He stated that the appellant suffered from recurring 
headaches and had been out of work at least four weeks out of 
each year.

In a May 1997 statement, Norman C. Walton, M.D., stated that 
the appellant had post traumatic migraine headaches.  Dr. 
Walton added that the appellant took prophylactic migraine 
medicines daily and required rescue medicine intermittently 
for break through headaches.

At a July 1997 VA examination, the examiner noted that the 
appellant had a rather significant history of headaches, 
which had been treated with "most everything" and had been 
"quite disabling" when they came on.  The examiner added 
that the appellant had missed approximately four weeks per 
year from his job as a mail carrier over the past three and 
one-half years.  The appellant reported that he had headaches 
two to three times per week, which lasted for two to three 
days at a time.

The appellant described the headaches as starting in the left 
temporal parietal area and spreading over the top of the head 
to the back of the head.  The headaches, if they persisted, 
were accompanied by nausea and vomiting.  The appellant 
reported having spots before his eyes and being unable to see 
well.  The appellant stated that he usually had to stop what 
he was doing when the headache commenced.

The examiner diagnosed migraine headaches.


Analysis

1.  Increased rating claim.

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected headaches.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The appellant's service-connected headaches have been rated 
under Diagnostic Code 8100 for migraine headaches.  Under the 
provisions of Diagnostic Code 8100, a 30 percent evaluation 
is warranted for characteristic prostrating attacks occurring 
an average of once each month for several months.  A 50 
percent evaluation is warranted for very frequent, completely 
prostrating, prolonged attacks productive of severe economic 
inadaptability.

The appellant's headaches are evaluated currently as 50 
percent disabling.  
Under the criteria of Diagnostic Code 8100, a 50 percent 
disability rating is the maximum disability rating that is 
available under the Schedule.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1998).

A disability rating greater than the maximum 50 percent 
rating currently assigned may be authorized by the 
appropriate VA official in exceptional circumstances where 
application of the evaluation criteria of the Schedule would 
be impractical.  The governing norm in these instances is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

In this regard, the record does not show that there have been 
frequent periods of hospitalization.  Nor is the Board able 
to discern any other factors that render impractical the 
application of the regular schedular standards.  The 
appellant has presented evidence that the headaches 
constitute an employment handicap.  This fact, however, is 
reflected in the schedular rating assigned.  The evidence 
does not show that his is the exceptional case such that the 
rating assigned is inadequate to compensate for average 
earning capacity impairment due exclusively to this 
disability.  Accordingly, the appellant's disability does not 
present any exceptional circumstances that would warrant 
referral of this case to the appropriate VA official for 
consideration of an extraschedular disability rating.  38 
C.F.R. § 3.321(b)(1) (1998); Floyd v. Brown, 9 Vet. App. 88 
(1996).

Based on the above, the preponderance of the evidence is 
against the appellant's claim for an increased disability 
rating for headaches.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.124a, Diagnostic Code 8100 
(1998).


2.  Earlier effective date claim.

Section 5110(a) of Title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."

Section 3.400(o) of title 38, Code of Federal Regulations, 
implement sections 5110(a) and (b)(2).  Section 3.400(o) 
provides for effective dates as follows, "Increases . . . 
(1) General.  Except as provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim or date entitlement 
arose, whichever is later.  (2) Disability compensation.  
Earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o) (1998).

The appellant has been granted an increased disability 
rating, to 50 percent disabling, effective from September 4, 
1996, which was the date of receipt of his claim.  Under 
38 C.F.R. § 3.400(o)(2), the appellant may be granted an 
earlier effective date if it is factually ascertainable that 
the appellant's disability increased in severity before the 
receipt of his claim.  The earliest effective date that can 
be granted for the appellant's claim is September 4, 1995, 
which is the date one year prior to the receipt of the 
appellant's claim.

The evidence demonstrates that the appellant's disability 
increased in severity before his claim was received by the 
RO.  At the November 1996 VA examination, the appellant 
reported headaches one to three times per month, lasting 
three to four days.  The March 1997 statement by Leonard Kruk 
indicates that the appellant had missed, due to headaches, at 
least four weeks of work per year since approximately October 
1993.

Although the November 1996 VA examination indicates also that 
the appellant's headaches were treated more effectively with 
Imitrex(tm), the evidence is at least in equipoise as to whether 
the appellant's service-connected headaches had increased in 
severity prior to September 1996.  Accordingly, with 
consideration of the benefit of the doubt provision of 
38 C.F.R. § 3.102, an effective date of September 4, 1995, 
for the assignment of a 50 percent disability rating for 
headaches, is granted.


ORDER

An increased disability rating for headaches is denied.

An effective date of September 4, 1995, for the award of an 
increased disability evaluation, to 50 percent, for headaches 
is granted, subject to controlling regulations governing the 
award of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

